DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Official Action is in response to the Applicant's amendment filed 30 June 2021.  Claims 1, 3, 10, 14, 16, and 17 have been amended.  Claims 1-20 remain pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The amendment filed 30 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Paragraph [0015] adds the new passage “having a length greater than a width”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 16 introduce the new limitation, “…having a length greater than a width…”.  There is no support in the original written description for this limitation.  Moreover, there is no indication in the original disclosure that the drawings are “to scale”, and proportions of features in drawings are not evidence of actual proportions when the drawings are not to scale1.  Accordingly, the limitation is considered impermissible new matter.  Those claims dependent upon claims 1 and 16 inherit this issue.
Pursuant to MPEP 2163.06(I), the “examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.”  To accomplish this, the prior art will be evaluated in the same manner as if the proportions of the drawings provides adequate support, as this appears to be the only support relied upon by the applicant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 14, and 17 recite the new limitation “…and connected to a parallel edge of the base plate…”, which renders the claim indefinite as there is no specified structure to which the edge must be parallel.  It is unclear as to whether it must be parallel to the retaining members or to other structures.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 9-12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesse (US 6,955,259; previously provided) in view of Luisi (US 5,484,066; previously provided). References Straus et al. (US 3,199,669), Harris (US 5,226,895), Henderson (US 2008/0255520), Lee (US 5,115,816), and McWhorter et al (US 4,044,757) are used in an evidentiary manner.
Claim 1:  Jesse is in the field of endeavor and discloses an injector holder 10, comprising: 
    PNG
    media_image1.png
    238
    204
    media_image1.png
    Greyscale

a base plate 12 having first and second opposing sides (figs. 1 & 2); 
an attachment structure 38 affixed to the first side (fig. 2) of the base plate 12; 
a plurality of retaining members 14 connected to the second side (fig 1) of the base plate, each retaining member 14 having a respective pair of opposing sides 16 & 18, 
wherein each opposing side 16/18 extends from the second side (fig. 1) of the base plate 12 toward a respective opposing side 16/18 forming a region there between configured to receive a respective injector (fig. 1, intended use, Jesse is capable of holding an injector pen); 
28 connected to the base plate 12 and arranged to contact and support one end of each said respective injector (fig, 1).  The limitation “arranged to contact and support” is considered an intended use as the injector has not been positively claimed2.  Jess is fully capable of receiving an injector with either a blunt end or exposed needle in the manner claimed as the aperture 30 of Jesse does not preclude the blunt end of an injector from resting thereon3.
Jesse lacks, or does not expressly disclose, opposing sides extending to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate, or respective opposing side 16/18 forming a region there between having a length greater than a width and configured to receive a respective injector. 

Injector pens, by definition, are designed to have the general appearance of a pen or mechanical pencil4.  With this in mind, one of ordinary skill in the art would reasonably inquire into pen holders.  Accordingly, Luisi is considered analogous art as it is reasonably pertinent to the particular problem considered by the applicant56.
Luisi discloses a pen holder 3, comprising a base plate 4 having first (side of 4 containing 5) and second 4a opposing sides; 
an attachment structure 5 affixed to the first side (side of 4 containing 5) of the base plate 4; 

    PNG
    media_image2.png
    491
    376
    media_image2.png
    Greyscale
resilient in frigid temperature of winter.

With respect to the level of ordinary skill in the art, the prior art itself reflects an appropriate level7.  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.
When considered as a whole, and given that fact that Jesse is used in an ambulance, we find one of ordinary skill in the art at the time the invention was filed would have found it obvious to substitute the clips of Luisi for the clips 14 of Jesse, in order to retain memory of flexibility while concurrently retaining appropriate strength to support a snapped-in injector pen within extreme temperature ranges encountered during hot summer weather within the confines of a closed vehicle while concurrently being non-brittle and resilient in frigid temperature of winter.
8.  These references also represent a reasonable expectation of success in the substitution.
With respect to the limitation of the opposing sides of the retaining member forming a region there between having a length greater than a width and configured to receive a respective injector, Luisi suggests that dimension 10 has a dimension of up to 6 inches (Luisi, c4:36-38).  Accordingly, one of ordinary skill in the art would have found it obvious to extend the length to greater than the width in order to match the long, narrow shape of the injector (e.g. Harris (US 5,226,895)) and ensure sufficient gripping of the device. Moreover, Henderson (US 2008/0255520, Fig. 1, 26), appears to suggest this proportional relationship and one of ordinary skill in the art would have found it obvious to extend the length to greater than the width in order to match the long, narrow shape of the injector and ensure sufficient gripping of the device.
In weighing the evidence of non-obviousness, we look at the cooling feature mentioned in Jesse.  This cooling feature is mentioned 3 times in the Jesse reference at Col. 1:24-25; Col. 2:12-17, and Col. 3:24-27.  At no point does Jesse ascribe any particular structure to this “cooling feature” and as such the feature cannot be considered critical to the operation of Jesse.  The only evidence of record of the shape of the clips affecting the cooling feature is the declaration by Anthony Michael Fontecchio (section 5), which is opinion evidence9.  In assessing the value of the opinion, we have weighed the evidence 
Claim 4 is merely an intended use recitation since the injector is not positively recited structure in the claim.  The Jesse-Luisi device, as applied to claim 1, has the structural features claimed and is capable of retaining insulin injector pens10.  
Claim 6:  Jesse-Luisi, as applied to claim 1, discloses adhesive layer (Jesse 38) affixed to a first side (Jesse Fig. 2) of base plate (Jesse 12) and a protective film (Jesse 40) affixed to the adhesive layer (Jesse Col. 5:16-18).  As only the clips 14 of Jesse were modified, these structures would remain in the combination.
Claim 9:  The Jesse-Luisi device, as applied to claim 1, discloses the claimed invention with the exception of the express disclosure of the base plate, retaining members and support member being made from a single piece of injection molded plastic.  
Jesse suggests ease and efficiency of manufacture (Col. 3:29-31) and molded plastic (Col. 4:63-67).  Luisi suggests a single unitary integral molded plastic (Col. 4:3-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the modified device from a single unitary integral molded plastic as taught by Luisi in order to ease efficiency of manufacture as suggested by Jesse.
As to the “injection molded” limitation, this is considered a product-by-process limitation11.  The combination of Jesse-Luisi discloses the claimed structures and therefor renders obvious claim 9.  


Claim 10:  Jesse is in the field of endeavor and discloses an injector holder 10, comprising: 
    PNG
    media_image1.png
    238
    204
    media_image1.png
    Greyscale

a base plate 12 having first and second opposing sides (figs. 1 & 2); 
a plurality of retaining members 14 connected to the second side (fig 1) of the base plate, each retaining member 14 having a respective pair of opposing sides 16 & 18, 
wherein each opposing side 16/18 extends from the second side (fig. 1) of the base plate 12 toward a respective opposing side 16/18 forming a region there between configured to receive a respective injector (fig. 1, intended use, Jesse is capable of holding an injector pen); 
and a support member 28 connected to the base plate 12 and arranged to contact and support one end of each said respective injector (fig, 1).  The limitation “arranged to contact and support” is considered an intended use as the injector has not been positively claimed12.  Jess is fully capable of receiving an injector with either a blunt end or exposed needle in the manner claimed as the aperture does not preclude the blunt end of an injector from resting thereon13.
Jesse lacks, or does not expressly disclose opposing sides extending to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate. 

14.  With this in mind, one of ordinary skill in the art would reasonably inquire into pen holders.  Accordingly, Luisi is considered analogous art as it is reasonably pertinent to the particular problem considered by the applicant1516.
Luisi discloses a pen holder 3, comprising a base plate 4 having first (side of 4 containing 5) and second 4a opposing sides; 
an attachment structure 5 affixed to the first side (side of 4 containing 5) of the base plate 4; 
a plurality of retaining members (6a, 6b, 6a’, and 6b’) connected to the second side 4a of the base plate 4, each retaining member (6a, 6b, 6a’, and 6b’) having a respective pair of opposing sides (7a, 7b, 7b’, 7aa), wherein each opposing side extends from the second side of the base plate (fig 2) toward a respective opposing side to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate (see fig. 2 annotated below) forming a region there between (8a, 8b, 8a’, and 8b’) configured to receive a respective pen.  Luisi teaches this specific clip arrangement to meet the criteria of retained memory of flexibility while concurrently retaining appropriate strength to support a snapped-in pen within typical extereme temperature ranges encountered during hot summer weather within the confines of a closed vehicle while concurrently being non-brittle and resilient in frigid temperature of winter.

    PNG
    media_image2.png
    491
    376
    media_image2.png
    Greyscale

17.  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.
When considered as a whole, and given that fact that Jesse is used in an ambulance, one of ordinary skill in the art at the time the invention was filed would have found it obvious to substitute the clips of Luisi for the clips 14 of Jesse, in order to retain memory of flexibility while concurrently retaining appropriate strength to support a snapped-in injector pen within typical extereme temperature ranges encountered during hot summer weather within the confines of a closed vehicle while concurrently being non-brittle and resilient in frigid temperature of winter.
In further considering the prior art, we also note that the clip arrangement of Luisi is an art-recognized equivalent to the clips of Jesse.  In support of this analysis, we look to the references of Henderson (US 2008/0255520, Fig. 1), Lee (US 5,115,816, Figs. 1, 7 & 8), and McWhorter et al (US 4,044,757, Fig. 1)18.  These references also represent a reasonable expectation of success in the substitution.
In weighing the evidence of non-obviousness, we look at the cooling feature mentioned in Jesse.  This cooling feature is mentioned 3 times in the Jesse reference at Col. 1:24-25; Col. 2:12-17, and Col. 3:24-27.  At no point does Jesse ascribe any particular structure to this “cooling feature” and as such the feature cannot be considered critical to the operation of Jesse.  The only evidence of record of the shape of the clips affecting the cooling feature is the declaration by Anthony Michael Fontecchio (section 5), which is opinion evidence19.  In assessing the value of the opinion, we have weighed the evidence 
Claim 11 is merely an intended use recitation since the injector is not positively recited structure in the claim.  The Jesse-Luisi device, as applied to claim 1, has the structural features claimed and is capable of retaining insulin injector pens20.  
Claim 12:  Jesse-Luisi, as applied to claim 10, discloses adhesive layer (Jesse 38) affixed to a first side (Jesse Fig. 2) of base plate (Jesse 12) and a protective film (Jesse 40) affixed to the adhesive layer (Jesse Col. 5:16-18).  As only the clips 14 of Jesse were modified, these structures would remain in the combination.
Claim 15:  Jesse-Luisi, as applied to claim 10, discloses retaining members (Luisi 6a, 6b, 6a’, and 6b’) as a pair of flexible sides (Luisi Fig. 2, 7a, 7b, 7b’, 7aa, Col. 8:6-12).

Claim 16:  Jesse is in the field of endeavor and discloses a holder 10, comprising: 
    PNG
    media_image1.png
    238
    204
    media_image1.png
    Greyscale

a base plate 12 having first and second opposing sides (figs. 1 & 2); 
an attachment structure 38 affixed to the first side (fig. 2) of the base plate 12; 
a plurality of retaining members 14 connected to the second side (fig 1) of the base plate, each retaining member 14 having a respective pair of opposing sides 16 & 18, 
16/18 extends from the second side (fig. 1) of the base plate 12 toward a respective opposing side 16/18 forming a region there between configured to receive a respective injector (fig. 1, intended use, Jesse is capable of holding a vial as defined by applicant); 
and a support member 28 connected to the base plate 12 and arranged to contact and support one end of each said respective injector (fig, 1).  The limitation “arranged to contact and support” is considered an intended use as the injector has not been positively claimed21.  Jess is fully capable of receiving an injector with either a blunt end or exposed needle in the manner claimed as the aperture does not preclude the blunt end of an injector from resting thereon22.
Jesse lacks, or does not expressly disclose opposing sides extending to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate, or respective opposing side 16/18 forming a region there between having a length greater than a width and configured to receive a respective injector.

    PNG
    media_image2.png
    491
    376
    media_image2.png
    Greyscale

Injector pens, by definition, are designed to have the general appearance of a pen or mechanical pencil23.  With this in mind, one of ordinary skill in the art would reasonably inquire into pen holders.  Accordingly, Luisi is considered analogous art as it is reasonably pertinent to the particular problem considered by the applicant2425.

an attachment structure 5 affixed to the first side (side of 4 containing 5) of the base plate 4; 
a plurality of retaining members (6a, 6b, 6a’, and 6b’) connected to the second side 4a of the base plate 4, each retaining member (6a, 6b, 6a’, and 6b’) having a respective pair of opposing sides (7a, 7b, 7b’, 7aa), wherein each opposing side extends from the second side of the base plate (fig 2) toward a respective opposing side to a respective first edge parallel to a first edge of the respective opposing side and to the second side of the base plate (see fig. 2 annotated below) forming a region there between (8a, 8b, 8a’, and 8b’) configured to receive a respective pen.  Luisi teaches this specific clip arrangement to meet the criteria of retained memory of flexibility while concurrently retaining appropriate strength to support a snapped-in pen within typical extereme temperature ranges encountered during hot summer weather within the confines of a closed vehicle while concurrently being non-brittle and resilient in frigid temperature of winter.

With respect to the level of ordinary skill in the art, the prior art itself reflects an appropriate level26.  The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.
When considered as a whole, and given that fact that Jesse is used in an ambulance, one of ordinary skill in the art at the time the invention was filed would have found it obvious to substitute the clips of Luisi for the clips 14 of Jesse, in order to retain memory of flexibility while concurrently retaining appropriate strength to support a snapped-in injector pen within typical extereme temperature ranges encountered during hot summer weather within the confines of a closed vehicle while concurrently being non-brittle and resilient in frigid temperature of winter.
27.  These references also represent a reasonable expectation of success in the substitution.
With respect to the limitation of the opposing sides of the retaining member forming a region there between having a length greater than a width and configured to receive a respective injector, Luisi suggests that dimension 10 has a dimension of up to 6 inches (Luisi, c4:36-38).  Accordingly, one of ordinary skill in the art would have found it obvious to extend the length to greater than the width in order to match the long, narrow shape of the injector (e.g. Harris (US 5,226,895) and ensure sufficient gripping of the device. Moreover, Henderson (US 2008/0255520, Fig. 1, 26), appears to suggest this proportional relationship and one of ordinary skill in the art would have found it obvious to extend the length to greater than the width in order to match the long, narrow shape of the injector and ensure sufficient gripping of the device.
In weighing the evidence of non-obviousness, we look at the cooling feature mentioned in Jesse.  This cooling feature is mentioned 3 times in the Jesse reference at Col. 1:24-25; Col. 2:12-17, and Col. 3:24-27.  At no point does Jesse ascribe any particular structure to this “cooling feature” and as such the feature cannot be considered critical to the operation of Jesse.  The only evidence of record of the shape of the clips affecting the cooling feature is the declaration by Anthony Michael Fontecchio (section 5), which is opinion evidence28.  In assessing the value of the opinion, we have weighed the evidence 
Claims 18 is merely an intended use recitation since the vial/injector is not positively recited structure in the claim.  The Jesse-Luisi device, as applied to claim 16, has the structural features claimed and is capable of retaining insulin vials or injector pens29.  
Claim 19:  Jesse-Luisi, as applied to claim 16, discloses adhesive layer (Jesse 38) affixed to a first side (Jesse Fig. 2) of base plate (Jesse 12) and a protective film (Jesse 40) affixed to the adhesive layer (Jesse Col. 5:16-18).  As only the clips 14 of Jesse were modified, these structures would remain in the combination.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesse (US 6,955,259; previously provided) in view of Luisi (US 5,484,066; previously provided), as applied to claim 1 above, and further in view of Root (US 6,401,943).
The Jesse-Luisi device, as applied to claim 1, discloses the claimed invention with the exception of the gusset member.
Root is relevant art to wall mounted holders with horizontal supports and teaches a gusset member 12 (e.g. Fig. 6) for the purpose of providing support and stiffening of the horizontal support (e.g. Col. 3:17-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a gusset as taught by Root on the support 28 of Jesse-Luisi in order to support and stiffen the support.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesse (US 6,955,259; previously provided) in view of Luisi (US 5,484,066; previously provided), as applied to claim 1 above, and further in view of Powell (US 3,813,813).
Claim 5:  The Jesse-Luisi device, as applied to claims 1 above, discloses the claimed invention with the exception of the suction cups.
Powell is relevant art to wall mounted holders and teaches suction cup attachment is an equivalent structure to an adhesive attachment (Col. 3:41-45) and one of ordinary skill in the art would recognize that a suction cup attachment would allow for repeated removal and replacement.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the adhesive tabs 38 of Jesse-Luisi with a suction cup attachment in order to allow for repeated removal and replacement.  
Claim 8:  The Jesse-Luisi device, as applied to claims 1 above, discloses the claimed invention with the exception of the bracket fixtures.
Powell is relevant art to wall mounted holders and teaches bracket fixtures 42 and 24 to an adhesive attachment (Col. 3:3-18) and one of ordinary skill in the art would recognize that a bracket-type attachment would allow for repeated removal and replacement.  Moreover Powell teaches the bracket elements maintain the box position and prevents horizontal movement (Col. 3:3-18).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add first and second bracket fixtures as taught by Powell under the adhesive tabs 38 of Jesse-Luisi in order to allow for repeated removal and replacement and to maintain the box position while preventing horizontal movement.  

Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesse (US 6,955,259; previously provided) in view of Luisi (US 5,484,066; previously provided), as applied to claim 1 above, and further in view of Bell (US 2003/0042218).
The Jesse-Luisi device, as applied to claims 1, 10, and 16 above, discloses the claimed invention with the exception of the gusset member.
Bell is relevant art to wall mounted holders and teaches a hook-and-loop wall attachment 46/48 (e.g. Fig. 5) and one of ordinary skill in the art would recognize that a hook-and-loop wall attachment would allow for repeated removal and replacement.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the adhesive tabs 38 of Jesse-Luisi with a hook-and-loop attachment in order to allow for repeated removal and replacement.  Once in place on the deice of Jesse-Luisi, the hook pile and the loop pile would read on the claimed first layer and second layer.  As suggested by Bell [0026], the hook-and-loop assembly is first attached to the device and then later attached to a surface.  When attached to the device, one of the hook-and-loop pile has its protective film removed and is attached to the device, which equates to the claimed first layer.  The other of the hook-and-loop pile keeps its protective layer intact and covering an adhesive, which equates to the claimed second layer, adhesive layer and protective film.

Allowable Subject Matter
Claims 3, 14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) & (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning the ambulance regulations is interesting but ultimately unpersuasive. These regulations appear to address the compartment when in operation however leave open the idle time.  The arguments addressing the art recognized equivalents also is unpersuasive as the clips of Jesse, Henderson, Lee, and McWhorter all retain injectors and are clearly recognized equivalents in the art.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  When taken as a whole, these arguments do not appear to outweigh the evidence presented within the rejections.
Applicant’s arguments concerning the cooling feature of Jesse have been fully considered and are unpersuasive.  This cooling feature is mentioned 3 times in the Jesse reference at Col. 1:24-25; Col. 2:12-17, and Col. 3:24-27.  At no point does Jesse ascribe any particular structure to this “cooling feature” and as such the feature cannot be considered critical to the operation of Jesse.  The only evidence of record of the shape of the clips affecting the cooling feature is the declaration by Anthony Michael Fontecchio (section 5), which is opinion evidence30.  In assessing the value of the opinion, we have weighed the evidence pursuant to MPEP 716.01(c)(III) and found it insufficient to overcome the factual evidence presented in the prior art above.  Luisi is factual evidence and presents a solid reasoning for substitution.  In further considering the prior art, we also note that the clip arrangement of Luisi is an art-recognized equivalent to the clips of Jesse.  In support of this analysis, we look to the references of Henderson (US 2008/0255520, Fig. 1), Lee (US 5,115,816, Figs. 1, 7 & 8), and McWhorter et al (US 4,044,757, Fig. 1)31.  
With respect to the remaining arguments concerning the “configured to” or “adapted to” language, we note again that the injector has not been positively claimed.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pickett whose telephone number is (571)272-4560.  The examiner can normally be reached on M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2125:  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
        2 MPEP 2114(I):  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432;
        3 See e.g. Straus et al (US 3,199,669) at Figure 4.
        4 See e.g. Harris (US 5,226,895) at col. 1:25-27
        5 See applicant’s spec at [0006].
        6 See also MPEP 2141.01(a)(I) & (IV).
        7 See MPEP 2141.03(II).
        8 See MPEP 2144.06(II).
        9 See MPEP 716.01(c)(III): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). 
        10 See MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
        11 See MPEP 2113:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
        12 MPEP 2114(I):  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432;
        13 See e.g. Straus et al (US 3,199,669) at Figure 4.
        14 See e.g. Harris (US 5,226,895) at col. 1:25-27
        15 See applicant’s spec at [0006].
        16 See also MPEP 2141.01(a)(I) & (IV).
        17 See MPEP 2141.03(II).
        18 See MPEP 2144.06(II).
        19 See MPEP 716.01(c)(III): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). 
        20 See MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
        21 MPEP 2114(I):  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432;
        22 See e.g. Straus et al (US 3,199,669) at Figure 4.
        23 See e.g. Harris (US 5,226,895) at col. 1:25-27
        24 See applicant’s spec at [0006].
        25 See also MPEP 2141.01(a)(I) & (IV).
        26 See MPEP 2141.03(II).
        27 See MPEP 2144.06(II).
        28 See MPEP 716.01(c)(III): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). 
        29 See MPEP 2114(II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
        30 See MPEP 716.01(c)(III): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). 
        31 See MPEP 2144.06(II).